In a personal injury action, the plaintiff appeals from an order of the Supreme Court, Kings County (Rader, J.), dated October 9, 1980, which denied his motion to increase the ad damnum clause from $100,000 to $500,000. Order reversed, with $50 costs and disbursements, and motion granted. The defendants, if so advised, may conduct a physical examination of the plaintiff solely with respect to the physical conditions alleged in the plaintiff’s motion papers. Defendants’ time to notice such examination is extended until 20 days after service upon them of a copy of the order to be made hereon, with notice of entry thereof. Plaintiff shall submit an updated medical report within 20 days after service upon him of a copy of the order to be made hereon, with notice of entry thereof. No showing of prejudice to the defendants by increasing the ad damnum clause appears, and in the exercise of our discretion the motion should be granted. Hopkins, J. P., Mangano, Rabin and Weinstein, JJ., concur.